UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2171


DIANA MARIA BERMUDEZ-BOTERO, a/k/a Diana Bermudez,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 31, 2010                 Decided:   April 22, 2010


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Diana Maria Bermudez-Botero, Petitioner Pro Se.  Daniel Eric
Goldman,   Matthew   Allan Spurlock,  Office  of  Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Diana Maria Bermudez-Botero, a native and citizen of

Colombia,    petitions        for       review    of    the    Board        of    Immigration

Appeals’ (“Board”) order, which vacated the immigration judge’s

decision, denied Bermudez-Botero’s application for withholding

of removal, and ordered her removed to Colombia. 1

            Bermudez-Botero was charged with removability pursuant

to   Immigration      and     Nationality         Act       (“INA”)     §    237(a)(1)(B),

codified     at   8   U.S.C.        §     1227(a)(1)(B)           (2006),        because    she

overstayed    her     visa,    and       pursuant      to     INA   §   237(a)(2)(B)(i),

codified at 8 U.S.C. § 1227(a)(2)(B)(i) (2006), because she had

two prior convictions for controlled substance offenses.                                      In

response,    Bermudez-Botero            applied    for      withholding          of   removal,

claiming a fear of future harm due to her membership in the

particular    social        group       of   “displaced        women     without       family

support.”

            After     her     merits         hearing,        the    immigration            judge

granted Bermudez-Botero withholding of removal.                             The Department

of   Homeland     Security      appealed,          and      the     Board        vacated    the


     1
         Although  Bermudez-Botero   also   initially  requested
protection under the Convention Against Torture, because she
does not advance any argument relevant to that claim in her
informal brief, she has abandoned that issue on appeal. See 4th
Cir. R. 34(b); Edwards v. City of Goldsboro, 178 F.3d 231, 241
n.6 (4th Cir. 1999).



                                              2
immigration       judge’s       order,      finding      “displaced      women       without

family support” was not a cognizable “social group” within the

meaning of the INA.              Bermudez-Botero challenges this ruling in

her petition for review.

               Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

“jurisdiction to review any final order of removal against an

alien who is removable by reason of having committed a criminal

offense      covered      in     .    .    .     [§] 1227(a)(2)(B).”            In     turn,

§ 1227(a)(2)(B)(i) provides, among other things, that an alien

is removable if convicted of a violation of any federal or state

law or regulation relating to a controlled substance as defined

in     21   U.S.C.   §     802       (2006).        8   U.S.C.   § 1227(a)(2)(B)(i).

Bermudez-Botero’s two prior convictions for controlled substance

offenses,       which     are    undisputed,         fall    squarely     within      these

parameters.

               However,         we        retain        jurisdiction       to         review

“constitutional          claims       or       questions    of   law.”          8     U.S.C.

§ 1252(a)(2)(D) (2006); Mbea v. Gonzales, 482 F.3d 276, 278 n.1

(4th    Cir.    2007).         Bermudez-Botero’s           argument    that     the    Board

committed legal error in finding “displaced women without family

support” did not qualify as a “social group” within the meaning

of the INA presents an issue of law, which we will review de




                                                3
novo. 2   See Saintha v. Mukasey, 516 F.3d 243, 251 (4th Cir.),

cert. denied, 129 S. Ct. 595 (2008); accord Malonga v. Mukasey,

546 F.3d 546, 553 (8th Cir. 2008).

           “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.” 3     Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009), cert. denied, 130 S.

Ct. 1048 (2010) (internal quotation marks omitted).      “This is a

more stringent standard than that for asylum. . . . [W]hile

asylum is discretionary, if an alien establishes eligibility for

withholding of removal, the grant is mandatory.”         Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353-54 (4th Cir. 2006).




      2
       Conversely, to the extent that Bermudez-Botero asks us to
review the Board’s alternative, factual holding that she failed
to establish inclusion in the advanced social group, we lack
jurisdiction to review that determination.       See Kporlor v.
Holder, __ F.3d __, 2010 WL 746442, at *4 (4th Cir. Mar. 5,
2010) (“Section 1252(a)(2)(D) does not permit review of
discretionary judgments that rest on factual circumstances.”).
      3
       Amendments made by the REAL ID Act of 2005 apply in this
case, because Bermudez-Botero’s application was filed after the
May 11, 2005 effective date of that legislation.     In relevant
part, the REAL ID Act amended the INA to provide that the
applicant must establish that the asserted protected ground “was
or will be at least one central reason for persecuting the
applicant.” 8 U.S.C. § 1158(b)(1)(B)(i) (2006).



                                4
              Through a series of published, precedential decisions,

the Board has identified several factors that must be present in

order for a proposed social group to qualify under the INA.                              See

In re A-M-E & J-G-U-, 24 I. & N. Dec. 69 (B.I.A. 2007); In                                 re

C-A,    23    I.    &   N.    Dec.    951     (B.I.A.      2006).            As    succinctly

summarized by the First Circuit, these cases reflect that, in

addition to the immutability component first identified in In re

Acosta, 19 I. & N. Dec. 211, 233 (B.I.A. 1985), overruled on

other grounds by In re Mogharrabi, 19 I. & N. Dec. 439 (B.I.A.

1987),      the    proposed    group    (1)       must   “have       social       visibility,

meaning      members    possess       characteristics           .    .   .     visible    and

recognizable by others in the [native] country, (2) be defined

with   sufficient       particularity       to     avoid    indeterminacy, and           (3)

not be defined exclusively by the fact that its members have

been targeted for persecution.”                   Scatambuli v. Holder, 558 F.3d

53,    59    (1st    Cir.     2009)    (alterations        in       original)      (internal

quotation marks & citations omitted).

              Because neither the INA nor the relevant regulations

specifically define “particular social group,” this court will

defer to the Board’s “reasonable interpretation” of the term.

Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467

U.S. 837, 843-44 (1984); Li Fang Lin v. Mukasey, 517 F.3d 685,

691-92 (4th Cir. 2008) (noting that this court will “afford[]

appropriate deference to the [Board]’s interpretation of the INA

                                              5
and    any     attendant        regulations”).       The    Board     applied     the

analytical framework set forth in its precedential decisions in

In re A-M-E & J-G-U- and In re C-A to determine that Bermudez-

Botero did not belong to a “particular social group” such that

she would be eligible for withholding of removal.                     We find this

analysis is reasonable, and thus deny the petition for review of

this issue.

               Bermudez-Botero next argues the past persecution her

uncle and distant cousin sustained entitle her to a rebuttable

presumption of a well-founded fear of future persecution.                          We

lack jurisdiction to consider this claim, because it was not

raised    on     appeal    to    the   Board   and   thus    is    not    exhausted.

8 U.S.C. § 1252(d)(1) (2006); Massis v. Mukasey, 549 F.3d 631,

638, 640 (4th Cir. 2008), cert. denied, 130 S. Ct. 736 (2009).

Accordingly, we dismiss this claim for lack of jurisdiction.

               For the foregoing reasons, we deny the petition for

review in part and dismiss it in part for lack of jurisdiction.

We    dispense    with    oral     argument    because     the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DISMISSED IN PART;
                                                               DENIED IN PART




                                          6